



EXHIBIT 10.11


NONSTATUTORY STOCK OPTION PLAN
TERMS AND CONDITIONS
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
I.    OPTIONEE
 
The Optionee named in the notice of grant has been granted an option to purchase
Common Stock of the Company, subject to the terms and conditions of the
Nonstatutory Stock Option Plan (the “Plan”), and this Option Agreement.
 
II.    AGREEMENT
 
1.    Grant of Option.  The Plan Administrator of the Company hereby grants to
the Optionee (the “Optionee”), an option (the “Option”) to purchase the number
of Shares, as set forth in the notice of grant, at the exercise price per share
set forth in the notice of grant (the “Exercise Price”), subject to the terms
and conditions of the Plan, which is incorporated herein by reference.  Subject
to Section 14(b) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
 
2.    Exercise of Option.
 
(a)  Right to Exercise.  This Option is exercisable during its term in
accordance with the vesting schedule set out in the notice of grant and the
applicable provisions of the Plan and this Option Agreement.  Notwithstanding
the foregoing vesting schedule, this Option shall become fully vested and
exercisable (i) upon a Change in Control, unless the Options are assumed by the
surviving entity or otherwise equitably converted or substituted in connection
with the Change in Control; or (ii) if the Options are assumed by the surviving
entity or otherwise equitably converted or substituted in connection with a
Change in Control, upon the termination of Optionee’s employment by the Company
without Cause within one year after the effective date of the Change in Control.
In the event of the termination of Optionee’s employment with the Company by
reason of his or her death or Disability or other termination of Optionee’s
employment, the exercisability of the Option is governed by the applicable
provisions of the Plan and this Option Agreement.
 
(b)  Method of Exercise.  This Option is exercisable by delivery of an exercise
notice, substantially in a form approved by the Company (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercise Shares”), and such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan.  The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares.  This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.
 
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.  Assuming such compliance, for income tax purposes the Exercise
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercise Shares.
 
3.    Method of Payment.  Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
 
(a)  cash;
 
(b)  check; or,
 
(c)  delivery of a properly executed Exercise Notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale of
loan proceeds required to pay the exercise price.
 
4.    Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee.  The terms of





--------------------------------------------------------------------------------





the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
5.    Term of Option.  The term of the Option will be for a period of eight
years, expiring at 5:00 p.m., Mountain Time, on the eighth anniversary of the
Grant Date (the “Expiration Date”).  To the extent not previously exercised, the
Options will lapse prior to the Expiration Date upon the earliest to occur of
the following circumstances:


(a)  Thirty days after the termination of Optionee’s Continuous Status as an
Employee or Consultant for any reason other than by reason of Optionee’s death
or Disability.
 
(b)  Twelve months after termination of Optionee’s Continuous Status as an
Employee or Consultant by reason of Disability.
 
(c)  Twelve months after the date of Optionee’s death, if Optionee dies while in
Continuous Status as an Employee or Consultant.  Upon Optionee’s death, the
Options may be exercised by Optionee’s beneficiary designated pursuant to the
Plan.


6.    Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan, this Option Agreement and the n notice of grant constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.  This agreement is governed by Delaware law
except for that body of law pertaining to conflict of laws.
 
7.    Data Processing.  By accepting the Shares, Grantee gives explicit consent
to the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Grantee works or
is employed, including to the United States.


8.    Acknowledgments. By acceptance of this Option Agreement, Optionee
acknowledges and agrees that:


(i)     the Option is granted under and governed by the terms and conditions of
the Plan, this Option Agreement and the notice of grant;


(ii)    he or she has reviewed in entirety, and fully understands all provisions
of, the Plan, this Option Agreement and the notice of grant;


(iii)    he or she agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Option Agreement;


(iv)    he or she will notify the Company upon any change in the Optionee’s
residence address by contacting the Company’s Stock Administration Department;


(v)    the grant or acceptance of this Option does not constitute an employment
agreement and does not assure continuous employment with the Company or its
Affiliates.
 









